Case 2:18-cv-00612-HCN-DAO Document 28 Filed 03/11/19 PageID.504 Page 1 of 4



David T. Barton (Utah Bar No. 6176)
Benjamin J. Naylor (admitted pro hac vice)
BURNSBARTON PLC
2201 E. Camelback Rd., Suite 360
Phoenix, AZ 85016
Main: 602.753.4500
Fax: 602.428.7012
david@burnsbarton.com
ben@burnsbarton.com
Thomas D. Walk (Utah Bar No. A5555)
KIRTON MCCONKIE
Key Bank Tower
36 South State Street, Suite 1900
P.O. Box 45120
Salt Lake City, Utah 84145-0120
Telephone: 801.328.3600
Fax: 801.321.4893a
twalk@kmclaw.com
Attorneys for Defendant


               IN THE UNITED STATES DISTRICT COURT
          FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


Ademola Adetula;                              DEFENDANTS’ RESPONSE TO
Homer Strickland;                            PLAINTIFF ADETULA’S SHORT
                                             FORM EXPEDITED DISCOVERY
                    Plaintiffs,                  MOTION (AMENDED)
v.
                                             Case No. 2:18-cv-00612-JNP-BCW
United Parcel Service, Inc.; United
Parcel Service General Services Co.;           Honorable Judge Jill N. Parrish
Does 1 through 50, inclusive.,
                                              Magistrate Judge Brooke C. Wells
                    Defendants.


      Defendants United Parcel Service, Inc. and United Parcel Service General
Services Co. (together, “UPS”) hereby respond to Plaintiff Adetula’s Short Form
Expedited Discovery Motion (the “Motion”).
Case 2:18-cv-00612-HCN-DAO Document 28 Filed 03/11/19 PageID.505 Page 2 of 4




         To begin, the Motion should never have been filed. The parties are capable
of (and, indeed, were in the process of) resolving their discovery disputes on their
own, without the need for Court involvement. Plaintiff first raised his discovery
concerns in a February 4, 2019 letter, which challenged UPS’s responses to every
single one of his discovery requests (19 requests for production and 7
interrogatories). UPS responded on February 8th assuring Plaintiff that it would
respond as soon as possible and was looking forward to resolving his concerns.
(Exhibit A). UPS followed up on February 24th to assure Plaintiff that the
company was working on a response to his voluminous discovery concerns and
would be ready to meet and confer “soon.” (Exh. A). Plaintiff never indicated any
urgency or dissatisfaction with UPS’s responses.1 Indeed, Plaintiff’s counsel never
wrote back to UPS or picked up the phone to call UPS’s counsel to discuss the
matter. Instead – to the undersigned’s great surprise – Plaintiff filed the instant
Motion, thus requiring the Court to resolve discovery disputes that can, and should,
be resolved by the parties on their own.
         Next, the Motion contains several objectively false statements designed to
make it appear as though UPS has abused the rules of discovery. For instance, the
Motion claims “UPS did not respond” to Plaintiff’s discovery requests. This is
clearly false, as Exhibits 1-3 to the Motion contain UPS’s lengthy discovery
responses. Additionally, Plaintiff claims “[a]ll objections have been waived by
UPS,” which is false because UPS asserted individual, substantive objections to
every discovery request that was objectionable. Finally, the Motion suggests that



1   Ironically, in the same correspondence Plaintiff himself requested a nearly 3-
week extension of time to respond to UPS’s discovery requests (which the
company granted). (Exh. A).


                                            2
Case 2:18-cv-00612-HCN-DAO Document 28 Filed 03/11/19 PageID.506 Page 3 of 4




UPS provided no substantive information in its discovery responses. In reality,
UPS produced over 1,000 responsive documents to Plaintiff’s requests.
      Last, UPS requests a hearing or additional briefing to address the sufficiency
of its objections and responses to Plaintiff’s discovery. Plaintiff’s discovery
requests are objectionable on numerous grounds and UPS should not be required to
produce additional information. For example, in Request No. 2, Plaintiff demands
“all employee handbooks, employee manuals, manager manuals, benefit
handbooks, policies, policy guide, procedures…of Defendants, covering all periods
from 1983 through present.” Plaintiff Adetula did not even start working for UPS
until 1995, so documents dating back to 1983 are not relevant or proportional to
the needs of the case. Similarly, in Request No. 3, Plaintiff demands the
“employee ID, gender, race, ethnicity, age, date hired, date terminated, highest
rank attained, number of promotions, promotion dates, etc” of every management
employee who has ever worked in Salt Lake City since 1983. This information –
and much of the other information sought in Plaintiff’s discovery requests – is not
relevant or proportional to the needs of this case.

      RESPECTFULLY SUBMITTED this 11th day of March 2019.


                                        BURNSBARTON PLC


                                        By      /s/ Benjamin J. Naylor
                                               David T. Barton
                                               Benjamin J. Naylor
                                               Attorneys for Defendant




                                           3
Case 2:18-cv-00612-HCN-DAO Document 28 Filed 03/11/19 PageID.507 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on March 11, 2019, a true and correct copy of
DEFENDANT’S RESPONSE TO PLAINTIFF ADETULA’S SHORT FORM
EXPEDITED DISCOVERY MOTION (AMENDED) was electronically
transmitted to the Clerk's Office using the CM/ECF System for filing and
transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:


Randy M. Andrus
ANDRUS LAW FIRM, LLC
Wells Fargo Center
299 South Main Street, Suite 1300
Salt Lake City, UT 84111-2241
randy@andrusfirm.com
Attorney for Plaintiff


/s/ Carolyn Galbreath




                                         4
